DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/09/2021 are acceptable for examination.

Claim Rejections - 35 USC § 101

 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-7 is/are directed to a method (i.e., a process). Claims 8-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	8. A system for generating and displaying a location, a time, and an amount of one or more transitions along a flight path of a vehicle, the system comprising:
	a memory storing instructions; and
	a processor executing the instructions to perform a method including:
	receiving speed data, altitude data, and flight path data, including environment data, for a flight path of the vehicle;
	generating, for each of one or more transitions along the flight path of the vehicle, at least one of a transition location, of upcoming locations along the flight path, a transition time, and a transition amount, based on the received speed data, altitude data, and flight path data, and a permissible threshold boom value of the upcoming locations along the flight path; and
	outputting the generated at least one of the transition location, transition time, and transition amount for the one or more transitions to a display system.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, in the context of this claim a person (pilot) looking at data collected (speed, altitude, path, and boom threshold) could determine a transition location such as a good place to make a speed change or turn. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “receiving speed data, altitude data, and flight path data, including environment data, for a flight path of the vehicle” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering vehicle and condition data for use in the generating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting the generated at least one of the transition location, transition time, and transition amount for the one or more transitions to a display system is also recited at a high level of generality (i.e. as a general means of displaying the evaluation result from the generating step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. Lastly, the “a memory storing instructions; and a processor executing the instructions” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment. The vehicle system is recited at a high level of generality and merely automates the generating step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a memory storing instructions; and a processor executing the instructions” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “receiving, via an avionics device, a change to the first flight plan” and “receiving at least one of…” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of ““receiving speed data, altitude data, and flight path data, including environment data, for a flight path of the vehicle” are well-understood, routine, and conventional activities. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “outputting…,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function. Hence, the claim(s) is/are not patent eligible. 

	Claims 1 and 5 is the method and non-transitory computer readable medium of performing claim 8 and rejected for the same reasons. 

	Dependent claim 4, 11, and 18,  recites “wherein the generating the at least one of the transition location, transition time, and transition amount for each of the one or more transitions includes: determining a speed and an altitude of the vehicle, and the barometric pressure for each of the one or more transitions; determining one or more boom values for each of the one or more transitions, based on the determined speed, altitude, and barometric pressure; and determining whether each boom value, of the one or more boom values, is permissible based on the permissible threshold boom value, wherein the at least one of the transition location, transition time, and transition amount is output if the one or more boom values are permissible” which is understood as a mental process. A pilot based on reading sensors could determine speed and an altitude of the vehicle, and the barometric pressure, and sonic boom values, and determine whether the amount of boom is permissible for each of the one or more transitions . The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim 5, 12, and 19 recites “determining a speed and an altitude of the vehicle, and the barometric pressure for the adjusted transition location, adjusted transition time, and adjusted transition amount; determining one or more boom values for the adjusted transition location, adjusted transition time, and adjusted transition amount, based on the speed, altitude, and barometric pressure determined for the adjusted transition location, adjusted transition time, and adjusted transition amount; and determining whether a boom value, of the one or more boom values for the adjusted transition location, adjusted transition time, and adjusted transition amount, is permissible based on the corresponding permissible threshold boom value, wherein the adjusted transition location, adjusted transition time, and adjusted transition amount is output to the display of the display system”, which is understood as a mental process. For the same reasons as claim 4 a pilot could perform this process. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 2, 3, 6, 7, 9, 10, 13, 14, and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as they further specify the data gathered or generated. Therefore, dependent claims 2, 3, 6, 7, 9, 10, 13, 14, and 20 are not patent eligible under the same rationale as provided for in the rejection of claim 8. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchon et al. (US 10710740 B1), hereinafter Tchon.

Regarding claim 1, Tchon teaches a method of generating and displaying a location, a time, and an amount of one or more transitions along a flight path of a vehicle, the method comprising:
	receiving speed data, altitude data, and flight path data for a flight path of the vehicle (Col. 4, ll. 7-11 “a primary flight display (PFD) used to display altitude, airspeed, vertical speed, and navigation and traffic collision avoidance system (TCAS) advisories”);
	generating, for each of one or more transitions along the flight path of the vehicle, at least one of a transition location (Col. 5, ll. 37-40 “The sonic boom display 100 can include flight plan information, such as waypoints 130. Waypoints 130 may be retrieved from a flight plan (e.g., a flight plan stored in or generated by navigation system 240 described with reference to FIG. 2 below)”), of upcoming locations along the flight path, a transition time, and a transition amount, based on the received speed data, altitude data, and flight path data (Col. 6, ll. 7-11 the flight overlay information 150 shown in FIG. 1B includes a relative speed indicator indicating a speed of Mach 1.5, a heading indicator indicating a heading of 78 degrees, and a flight plan distance indicator indicating a distance to waypoint WP1), and a permissible threshold boom value associated with each of the upcoming locations along the flight path (Col. 11, ll. 36-40 “The sonic boom pressure levels may be associated with a pressure threshold (e.g., a pressure threshold corresponding to regulatory requirements; a pressure threshold corresponding to accepted noise levels for inhabited ground locations)”); and
	outputting the generated at least one of the transition location, transition time, and transition amount for each of the one or more transitions to a display system (Col. 10, ll. 32-37 “the control circuit 210 is configured to cause the display device 220 to display a flight plan while displaying the visual representation of the indication of the sonic boom. For example, as shown in FIG. 1B, the sonic boom indicators 140 are displayed while the flight plan waypoints 130 are displayed”).

Regarding claim 2, Tchon teaches the method of claim 1, further comprising generating, on a display of the display system, a transition location indicator for the transition location for each of the one or more transitions on a graphic showing the flight path (Fig. 1B WP0, WP1, WP2).

    PNG
    media_image1.png
    490
    468
    media_image1.png
    Greyscale


Regarding claim 3, Tchon teaches the method of claim 1, further comprising generating, on a display of the display system, a transition amount indicator indicating the transition amount for each of the one or more transitions, the transition amount indicator being generated alongside at least one of a speed graphic showing a current speed of the vehicle and an altitude graphic showing a current altitude of the vehicle (Col. 12, ll. 45-58 “The control circuit 210 can be configured to output feedback indicating a transition from the at least one of the speed or altitude satisfying the Mach cut-off criteria to a speed or an altitude not satisfying the Mach cut-off criteria. For example, the control circuit 210 can be configured to calculate a difference between a current speed of the airborne platform (while the airborne platform is satisfying the Mach cut-off criteria) to a speed of the airborne platform at which the airborne platform would not satisfy the Mach cut-off criteria, and increase the intensity of the feedback as the difference decreases, or if the difference is less than a threshold value. Similarly, the control circuit 210 can output feedback based on altitude, or based on combination of speed and altitude”).

Regarding claim 6, Tchon teaches the method of claim 1, wherein the one or more transitions include one or more of acceleration, deceleration (Col. 12, ll. 45-58 “The control circuit 210 can be configured to output feedback indicating a transition from the at least one of the speed or altitude satisfying the Mach cut-off criteria to a speed or an altitude not satisfying the Mach cut-off criteria. For example, the control circuit 210 can be configured to calculate a difference between a current speed of the airborne platform (while the airborne platform is satisfying the Mach cut-off criteria) to a speed of the airborne platform at which the airborne platform would not satisfy the Mach cut-off criteria, and increase the intensity of the feedback as the difference decreases, or if the difference is less than a threshold value. Similarly, the control circuit 210 can output feedback based on altitude, or based on combination of speed and altitude”), climb, and descend transitions of the vehicle.

Claims 8-10 and 13 are a system for generating and displaying a location, a time, and an amount of one or more transitions along a flight path of a vehicle, the system comprising:
a memory storing instructions (taught by Tchon Fig. 2; 214 “Memory”); and
a processor executing the instructions (taught by Tchon Fig. 2; 212 “Processor”)to perform a method of Claims 1-3, and 6. The limitations are substantially similar to claim 1-3 and 6, respectively, therefore rejected for the same reasons.

Claims 15-17 are a non-transitory computer-readable medium storing instructions that, when executed by a processor (Tchon Col. 6, ll. 27-29 “computer code for completing and facilitating the various user or client processes, layers, and modules described in the present disclosure”, cause the processor to perform a method of Claims 1-3, respectively. The limitations are substantially similar, therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tchon in view of O’Laughlin (US 20190033853 A1), hereinafter O’Laughlin.

Regarding claim 7 Tchon teaches the method of claim 1.
	Tchon does not teach wherein the generating the at least one of the transition location, transition time, and transition amount for each of the one or more transitions is further based on a required time of arrival of the vehicle at an end of the flight path.

	O’Laughlin teaches wherein the generating the at least one of the transition location, transition time, and transition amount for each of the one or more transitions is further based on a required time of arrival of the vehicle at an end of the flight path ([0002] “Time of arrival control systems provide a moving vehicle, such as an aircraft, with the capability to arrive at a given location within specific time constraints. Such control systems may be used by an aircraft to meet a required time of arrival (RTA) at a destination airport or waypoint of a current flight plan. An RTA control system alters an intended speed profile in order to meet the time constraints”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated a transition amount based on the required time of arrival at the destination as taught by O’Laughlin in generating the transition of Tchon. One of ordinary skill in the art would have been motivated to “meet the time constraints” ( O’Laughlin [0002]). 

Claim 14, is the system of claim 8 (Taught by Tchon – see claim 8), for perming the method of claim 7. The limitations are substantially the same therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 20220057214 A1) discloses finding and displaying an alternate route based on sonic boom threshold for an area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668